Case 7:19-cr-02210 Document1 Filed on 10/19/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

 

 

‘UNITED STATES:DISTRICT COURT 9 Sumer Ret OF As.
_ forthe OCT 19 2g.

Southern District of Texas

David J. Bradley, cierie.

 

 

 

 

United States of America )
. £h- 9-2 4A
Carlos SOTO-SALAZAR ) Case No. 7 2632
YOB: 1979 )
POB: Mexico )
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 18, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 United States Code 841 Conspire, Posses with the intent to distribute, and attempted to import a
21 United States Code 846 controlled substance, 14 concealed packages containing approximately 9.06
21 United States Code 952 kilograms of heroin, a Schedule | Controlled Substance, and approximately

1.54 kilograms of methamphetamine, a Schedule II Controlled Substance.

This criminal complaint is based on these facts:

"See Attachement"”

@ Continued on the attached sheet.

s/Rafael Garza Jr.

Complainant's signature

 

Rafael Garza, Jr. HS! Special Agent
Sworn to and executed by reliable Printed name and title
electronic means, per FRCrP 4.1, &
probable cause found on:.

Date: ___tong2019_—_—-'11:40 a.m. [LL Zz OarD-

Judge's signature

 

 

City and state: McAllen, Texas - Peter Ormsby, U.S. Magistrate Judge
Printed name and title
 

Case 7:19-cr-02210 Document1 Filed on 10/19/19 in TXSD Page 2 of 2

Attachment A

Before the United States Magistrate Judge, Southern District of Texas, 1, Rafael Garza Jr, Special
Agent, United States Immigration and Customs Enforcement, Homeland Security Investigations,
being duly sworn, depose and say the following:

On October 18, 2019, United States Customs and Border Protection (CBP) requested assistance
from Department of Homeland Security Investigations (HSI) from the office of the Resident
Agent in Charge, Falcon Heights, Texas regarding a narcotic smuggling attempt. HSI Special
Agent (SA) Rafael Garza Jr. responded to the Roma, Texas Port of Entry (POE) to investigate.

On October 18, 2019 at approximately 11:52 a.m., CBP Officers reported that Carlos SOTO-
SALAZAR, a Mexican national applied for admission into the United States at the Roma, Texas
Port of Entry. SOTO-SALAZAR was driving a Lincoln Navigator bearing Mexican License
Plates (RWX856A). SOTO-SALAZAR was traveling with his wife and three (3) children. At
primary inspection, CBP officers received an Alert on a Law Enforcement Database stating the
vehicle was linked to a narcotic smuggling organization. CBP Officers then referred SOTO-
SALAZAR and the vehicle for a secondary inspection.

At secondary inspection, SOTO-SALAZAR gave a negative declaration to CBP Officers,
SOTO-SALAZAR told CBP Officers that the Lincoln Navigator belong to a friend of his. At
secondary inspection, a CBP canine alerted to the area of the center console, A further search of
the vehicle revealed a hidden compartment that contained 14 packages; 11 of the packages
contained approximately 9.06 kilograms of a substance that field tested positive for heroin and 3
packages contained approximately 1.54 kilograms of a substance that field tested positive for
methamphetamines.

HSI SA’s read SOTO-SALAZAR his rights in the Spanish language which he understood and
waived his right to have an attorney present while questioning. SOTO-SALAZAR stated the
Lincoln Navigator belonged to a friend of his and borrowed it to travel to Laredo, Texas for the
weekend. SOTO-SALAZAR initially stated his friend offered him to use the Lincoln Navigator
to travel to Laredo, Texas, but his friend then began threatening to harm his family if he did not
drive the vehicle across to the United States. SOTO-SALAZAR stated that at that point he knew
there was something illegal in the vehicle. SOTO-SALAZAR stated once he was in Laredo,
Texas, he was going to get further instructions on whether to drive the vehicle to San Antonio or
Austin, Texas.

The AUSA’s Office accepted federal prosecution of Carlos SOTO-SALAZAR for violations of
Title 21 USC 841, 846, and 952 and was arrested by HSI. SOTO-SALAZAR was transported to
the East Hidalgo Detention Center to await his initial appearance before the United States
Magistrate Judge in McAllen, Texas. :
